DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 2/10/2020, 3/11/2020, 11/6/2020, 3/23/2021, 8/10/2021 and 1/25/2022 were filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
3. The abstract of the disclosure is objected to because:
There are currently two abstracts in the file history. It is not precisely clear which abstract is the amended abstract and which abstract is the original abstract. 
Correction is required.  See MPEP § 608.01(b).
The amendment filed 2/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Paragraph 0025, “A circular hole penetrates through the inside of the ball portion 31a, which cannot be seen in the figure.” Now reads “A cylindrical or spherical hole penetrates through the inside of the ball portion 31a, which cannot be seen in the figure.” The “cylindrical or spherical hole” does not have support in the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 15, the claim language recites “an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees”. However, this language does not appear in the specification. 
Claim Objections
4. Claim 19 is objected to because of the following informalities: 
Regarding claim 19, the language recites “the holding portion and the ball joint are arranged vertically each other”. This limitation has grammatical errors due to a word which seems to be missing. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim language states “an auxiliary brush provided on an outside of the attachment and located at a place corresponding to a downstream suction air side of the brush surface”. However, it is not precisely clear where the auxiliary brush is required to be located. Specifically, it is not precisely clear how the brush can be located outside the attachment but also downstream. Additionally, when combined with the term “outside of the attachment”, it is not precisely clear what downstream is referencing. Overall, it is not precisely clear where the auxiliary brush is required to be located. 
Regarding claim 18, the claim language recites “configured to hold a portion of the hose”. However, the term “a portion of the hose” lacks proper antecedent basis. Specifically, claim 15 introduces “a first portion” and “a second portion”. It is not precisely clear which portion “a portion of the hose” is meant to reference. Consider rewording the language to recite “configured to hold a held portion of the hose”.
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949).
Regarding claim 1, Schultz teaches a cleaner (fig. 1b), comprising: 
a motor [0032]; 
a fan rotated by the motor [0032] (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Schultz teaches a fan rotated by the motor. Doing so would allow the device to function as intended.); 
a main unit for accommodating the motor and the fan (fig. 1a, the main unit is being interpreted as the upper housing 14 and the debris collection drum 12); and 
a hose as a flow passage for suction air generated by the fan into the main unit (fig. 1b hose 40, paragraph 0035), 
 wherein: 
the hose and main unit are connected to each other at a connecting portion (see Schultz’s annotated fig. 1B below), 

    PNG
    media_image1.png
    589
    556
    media_image1.png
    Greyscale

the hose is provided such that the hose is configured to be wound around the main unit (fig. 1b. Additionally, the hose is capable of being wound around the main unit), and 
at least one part between the connecting portion and a front end of the hose is held by the main unit in an attachable/removable manner (figs. 1B, 6 and 7; paragraph 0033, Schultz teaches a semi-cylindrical channel 13, such that a vacuum hose 40 may be retained within the channels by a friction-fit retention when not in use).  
Schultz may not explicitly teach the hose and the main unit are connected via a ball joint. 
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between Schultz’s hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
Regarding claim 3, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 1. Additionally, Schultz in view of Bergsten teaches wherein the hose is configured to be stored with the hose wound around the main unit ahead of the fan (fig. 1b; Schultz teaches the impeller is located in the powerhead assembly 16 section of the upper housing [0032]. Therefore, Schultz in view of Bergsten teaches wherein the hose is configured to be stored with the hose wound around the main unit ahead of the fan. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Schultz in view of Bergsten teaches the hose is capable of being stored with the hose wound around the main unit ahead of the fan. Doing so is consistent with the flexible nature of the hose).  
Regarding claim 4, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 3. Additionally, Schultz in view of Bergsten teaches wherein the front end of the hose is stored by being held by the main unit in a position side-by-side with the hose at the connecting portion (Schultz fig. 1b; From the perspective of the main unit, the front end of the hose is stored by being held in a position side-by-side with the hose at the connecting portion).  
Regarding claim 5, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 1. Additionally, Schultz in view of Bergsten teaches an attachment is configured to be attached to the front end of the hose (nozzle 41 is configured to be attached to the front end of the hose (fig. 1b, paragraph 0035), and 
the attachment is configured to be removed from the front end of the hose and stored by the main unit (the nozzle 41 is configured to be removed from the front end of the hose and stored by the main unit [0035]. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the nozzle is capable of being removed from the front end of the hose and stored by the main unit. Doing so would allow the device to function as intended. Additionally, doing so would allow the hose to be used without the nozzle, or would allow the hose to connect to other attachments, increasing the utility of the device).  
Regarding claim 12, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 1. Additionally, Schultz in view of Bergsten teaches wherein the ball joint comprises: 
a ball portion, and a ball receiving portion (in the rejection of claim 1, Schultz was modified to include Bergsten’s ball joint, which includes a ball portion and a ball receiving portion).  
Regarding claim 15, Schultz teaches a cleaner (fig. 1b), comprising: 
a motor [0032]; 
a fan rotated by the motor [0032] (It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Schultz teaches a fan rotated by the motor. Doing so would allow the device to function as intended.);  -5-New U.S. Patent Application 
a main unit for accommodating the motor and the fan (fig. 1a, the main unit is being interpreted as the upper housing 14 and the debris collection drum 12); and 
a hose as a flow passage for suction air generated by the fan into the main unit (fig. 1b hose 40, paragraph 0035), the hose being connected to the main unit (fig. 1b, the hose is connected to the main unit). 
Schultz may not explicitly teach the hose being connected to the main unit via a ball joint, wherein: the hose comprises a first portion extending upward from the ball joint and a second portion extending downward from the first portion via a bending portion, an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees.  
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between Schultz’s hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
Schultz in view of Bergsten teaches the hose being connected to the main unit via a ball joint (Schultz was modified to incorporate Bergsten’s connection structure of the ball joint), wherein: the hose comprises a first portion extending upward from the ball joint and a second portion extending downward from the first portion via a bending portion, an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees (See the annotated fig. below. Schultz in view of Bergsten teaches a first portion extending upward from the ball joint and a second portion extending downward from the first portion via a bending portion, an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees).  

    PNG
    media_image2.png
    587
    771
    media_image2.png
    Greyscale

Regarding claim 16, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 15. Additionally, Schultz in view of Bergsten teaches the ball joint comprises a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion (in the rejection of claim 15, Schultz was modified to include Bergsten’s ball joint, which includes a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion), and 
the second portion of the hose extends parallel to an axis of the ball receiving portion (the term “an axis” does not require any specific relationship between the axis and the ball receiving portion. Accordingly, the second portion of the hose extends parallel to an axis of the ball receiving portion).  
Regarding claim 17, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 15. Additionally, Schultz in view of Bergsten teaches the ball joint comprises a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion (in the rejection of claim 15, Schultz was modified to include Bergsten’s ball joint, which includes a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion), and 
an axis of the ball portion of the ball joint and an axis of the ball receiving portion are both inclined with respect to an axis about which the fan rotates (the terms “an axis of the ball portion” and “an axis of the ball receiving portion” do not require any specific relationship between the axis and the respective ball portion or ball receiving portion. Accordingly, an axis about which the fan rotates is inclined with respect to an axis of the ball portion of the ball joint and an axis of the ball receiving portion).  
Regarding claim 19, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 15. Additionally, Schultz in view of Bergsten teaches wherein the main unit includes a holding portion configured to hold a portion of the hose (figs. 1B, 6 and 7; paragraph 0033, Schultz teaches a semi-cylindrical channel 13, such that a vacuum hose 40 may be retained within the channels by a friction-fit retention when not in use), wherein the holding portion and the ball joint are arranged vertically each other (the holding portion and the ball joint are arranged in a vertical direction of each other).  
Claims 2, 10-11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949), and further in view of Liu (US PGPUB 20130007984).
Regarding claim 2, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 1. Schultz in view of Bergsten may not explicitly teach the orientation of the motor and impeller. 
However, Liu teaches a vacuum cleaner having a motor 20 and an impeller 26. Additionally, Liu teaches the orientation of the motor and impeller (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Liu to provide an orientation of the motor and impeller. Doing so would allow the device to continue to function as intended. 
Schultz in view of Bergsten and further in view of Liu teaches wherein an axis of the hose at the connecting portion is inclined with respect to an axis of a motor shaft of the motor (the term “an axis of the hose” does not require any specific relationship. Accordingly, Schultz in view of Bergsten and further in view of Liu teaches an axis of the hose at the connecting portion is inclined with respect to an axis of a motor shaft of the motor).  
Regarding claim 10, Schultz in view of Bergsten and further in view of Liu teaches the claimed invention as rejected above in claim 2. Additionally, Schultz in view of Bergsten and further in view of Liu teaches wherein the axis of the hose at the connecting portion is inclined with respect to the axis of the motor shaft when the part between the connecting portion and the front end of the hose is held by the main unit (The same interpretation of the axis of the hose from claim 2 teaches wherein the axis of the hose at the connecting portion is inclined with respect to the axis of the motor shaft when the part between the connecting portion and the front end of the hose is held by the main unit).  
Regarding claim 11, Schultz in view of Bergsten and further in view of Liu teaches the claimed invention as rejected above in claim 2. Additionally, Schultz in view of Bergsten and further in view of Liu teaches wherein the hose at the connecting portion overlaps another portion of the hose in a direction parallel to a direction perpendicular to the axis of the motor shaft when the part between the connecting portion and the front end of the hose is held by the main unit (the axis of the motor shaft was never required to have a specific relationship or orientation. Accordingly, Schultz in view of Bergsten and further in view of Liu teaches the hose at the connecting portion overlaps another portion of the hose in a direction parallel to a direction perpendicular to the axis of the motor shaft when the part between the connecting portion and the front end of the hose is held by the main unit).  
Regarding claim 13, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 12. Schultz in view of Bergsten may not explicitly teach the orientation of the motor and impeller. 
However, Liu teaches a vacuum cleaner having a motor 20 and an impeller 26. Additionally, Liu teaches the orientation of the motor and impeller (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Liu to provide an orientation of the motor and impeller. Doing so would allow the device to continue to function as intended. 
Schultz in view of Bergsten and further in view of Liu teaches wherein an angle between an axis of the ball receiving portion and an axis of a motor shaft of the motor is less than an angle between an axis of a front end storage portion configured to store the front end and the axis of the motor shaft (the terms “an axis of the ball receiving portion”, “an axis of a motor shaft” and “an axis of a front end storage portion” do not require any specific orientations of the axes. Referencing Schultz’s fig. 1b, the structure indicated by element 50 is being interpreted as the front end storage portion. Accordingly, Schultz in view of Bergsten and further in view of Liu teaches wherein an angle between an axis of the ball receiving portion and an axis of the motor shaft of the motor is less than an angle between an axis of a front end storage portion configured to store the front end and the axis of the motor shaft).  
Regarding claim 14, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 12. Schultz in view of Bergsten may not explicitly teach the orientation of the motor and impeller. 
However, Liu teaches a vacuum cleaner having a motor 20 and an impeller 26. Additionally, Liu teaches the orientation of the motor and impeller (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Liu to provide an orientation of the motor and impeller. Doing so would allow the device to continue to function as intended. 
Schultz in view of Bergsten and further in view of Liu teaches wherein an axis of the ball receiving portion is more inclined with respect to an axis of a motor shaft of the motor than an axis of the ball portion with respect to the axis of the motor shaft, when the part between the connecting portion and the front end of the hose is held by the main unit (the terms “an axis of the ball receiving portion”, “an axis of a motor shaft” and “an axis of the ball portion” do not require any specific orientations of the axes. Accordingly, Schultz in view of Bergsten and further in view of Liu teaches an axis of the ball receiving portion is more inclined with respect to an axis of a motor shaft of the motor than an axis of the ball portion with respect to the axis of the motor shaft, when the part between the connecting portion and the front end of the hose is held by the main unit).
  Regarding claim 20, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 15. Schultz in view of Bergsten may not explicitly teach the orientation of the motor and impeller. 
However, Liu teaches a vacuum cleaner having a motor 20 and an impeller 26. Additionally, Liu teaches the orientation of the motor and impeller (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Liu to provide an orientation of the motor and impeller. Doing so would allow the device to continue to function as intended. 
Schultz in view of Bergsten and further in view of Liu teaches wherein the main unit includes a holding portion configured to hold a held portion of the hose, wherein the held portion extends non-parallel to an axis about which the fan rotates (Schultz in view of Bergsten and further in view of Liu teaches the main unit includes a holding portion configured to hold a held portion of the hose (figs. 1B, 6 and 7; paragraph 0033, Schultz teaches a semi-cylindrical channel 13, such that a vacuum hose 40 may be retained within the channels by a friction-fit retention when not in use), wherein the held portion extends non-parallel to an axis about which the fan rotates (As modified, Schultz teaches the axis about which the fan rotates is vertical. The held portion extends non-parallel to the axis about which the fan rotates)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949), and further in view of Toshiaki et al. (JP 2016049141), hereinafter Toshiaki.
Regarding claim 9, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 1. Schultz in view of Bergsten may not explicitly teach a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit, and 
the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit.  
However, Toshiaki teaches a vacuum cleaner which includes a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit (Toshiaki teaches an adapter 17 covering the exhaust port 88 (paragraph 0041 of the attached translation). Additionally, Toshiaki teaches an extension pipe 18 for connecting to the adapter 17 (paragraph 0045 of the attached translation)), and 
the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit (paragraph 0065 of the attached translation).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Toshiaki to provide a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit, and the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit. Doing so would increase the utility of Schultz’s invention and allow the device to function as a blower. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949), and further in view of DiPasquale et al. (US PGPUB 20080115312), hereinafter DiPasquale.
Regarding claim 18, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 15. Additionally, Schultz in view of Bergsten teaches wherein the main unit includes a holding portion configured to hold a portion of the hose (figs. 1B, 6 and 7; paragraph 0033, Schultz teaches a semi-cylindrical channel 13, such that a vacuum hose 40 may be retained within the channels by a friction-fit retention when not in use). Schultz in view of Bergsten may not explicitly teach wherein the holding portion includes a groove extending right-left direction and a holding bar extending vertically in front of the groove.  
However, DiPasquale teaches a vacuum having inlet and storage features. Specifically, DiPasquale teaches wherein the main unit includes a holding portion configured to hold a portion of the hose (fig. 26), wherein the holding portion includes a groove and a holding bar extending vertically in front of the groove (see the annotated fig. below).  

    PNG
    media_image3.png
    432
    524
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of DiPasquale to provide wherein the holding portion includes a groove and a holding bar extending vertically in front of the groove. Specifically, it would have been obvious to incorporate DiPasquale’s holding configuration. Doing so would allow Schultz’s device, as modified, to hold and store a hose of longer length. Specifically, by incorporating DiPasquale’s orientation and configuration of holding structure, more hose would be able to be wrapped around the main unit and stored in layers, similar to DiPasquale’s fig. 26. By including a longer hose, the user would have the capability of reaching further locations with the cleaning unit. 
Schultz in view of Bergsten and further in view of DiPasquale teaches wherein the holding portion includes a groove extending right-left direction and a holding bar extending vertically in front of the groove (DiPasquale’s holding configuration and orientation was incorporated into Schultz’s cleaner. Schultz, as modified, teaches wherein the holding portion includes a groove extending right-left direction and a holding bar extending vertically in front of the groove (the grooves extend in the right-left direction and a holding bar extends vertically in front of the groove).  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949), and further in view of Loveless et al. (US Patent 5954863), hereinafter Loveless, and Ayumi (JP 2006280424).
Regarding claim 6, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 5. Schultz in view of Bergsten may not explicitly teach wherein the attachment is provided with: 
a brush surface provided at a suction port end face of the attachment, and 
an auxiliary brush provided on an outside of the attachment and located at a place corresponding to a downstream suction air side of the brush surface.  
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
Additionally, Ayumi teaches wherein the attachment is provided with: 
a brush surface provided at a suction port end face of the attachment (see the annotated fig. below. The term “at” does not require any specific structural or spatial relationship), and 

    PNG
    media_image4.png
    460
    618
    media_image4.png
    Greyscale

an auxiliary brush provided on an outside of the attachment (see the annotated fig. above) and located at a place corresponding to a downstream suction air side of the brush surface (As best understood by the examiner, in light of the 35 USC 112(b) rejection above, Ayumi teaches the claim limitation).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Loveless and Ayumi to provide a holding tray to hold additional tools to selectively attach to the hose, wherein one of the additional tools is provided with a brush surface provided at a suction port end face of the attachment, and an auxiliary brush provided on an outside of the attachment and located at a place corresponding to a downstream suction air side of the brush surface. Doing so would increase the utility of the cleaner by providing additional tools to selectively attach to the suction hose, wherein the unused tools are stored in the holding tray. 
Regarding claim 8, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 5. Schultz in view of Bergsten may not explicitly teach the attachment is a nozzle having an extended form in the suction direction of the suction air, 
a front end of the nozzle is provided with a brush, and 
the brush is rotatably attached to the nozzle.  
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
Additionally, Ayumi teaches the attachment is a nozzle having an extended form in the suction direction of the suction air (extension pipe 8 is a nozzle having an extended form in the suction direction of the suction air, fig. 3), 
a front end of the nozzle is provided with a brush (brush body 22 and brush hair 23 are provided on a front end of the extension pipe), and 
the brush is rotatably attached to the nozzle (the brush is rotatably attached to the nozzle via shafts 24 (paragraph 0018 of the attached translation)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Loveless and Ayumi to provide a holding tray to hold additional tools to selectively attach to the hose, wherein one of the additional tools is a nozzle having an extended form in the suction direction of the suction air, a front end of the nozzle is provided with a brush, and the brush is rotatably attached to the nozzle. Doing so would increase the utility of the cleaner by providing additional tools to selectively attach to the suction hose, wherein the unused tools are stored in the holding tray. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Bergsten (US Patent 2510949), and further in view of Loveless et al. (US Patent 5954863), hereinafter Loveless, and Kaoru et al. (JP 2012040095), hereinafter Kaoru.
Regarding claim 7, Schultz in view of Bergsten teaches the claimed invention as rejected above in claim 5. Schultz in view of Bergsten may not explicitly teach the attachment is provided with a plurality of projections at a suction port end face of the attachment, 
the plurality of projections extend in a direction opposite to a suction direction of the suction air, and 
the plurality of the projections are aligned with one another on the suction port end face.  
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
Additionally, Kaoru teaches the attachment is provided with a plurality of projections at a suction port end face of the attachment (short projections 17 and long projections 15 (paragraph 0014 of the attached translation, fig. 1) and suction port 14 (fig. 3)), 
the plurality of projections extend in a direction opposite to a suction direction of the suction air (fig. 1, the plurality of projections extend in a direction opposite to a suction direction of the suction air), and 
the plurality of the projections are aligned with one another on the suction port end face (fig. 1, the plurality of projections are aligned with one another on the suction port end face).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz in view of Bergsten to incorporate the teachings of Loveless and Kaoru to provide a holding tray to hold additional tools to selectively attach to the hose, wherein one of the additional tools is provided with a plurality of projections at a suction port end face of the attachment, the plurality of projections extend in a direction opposite to a suction direction of the suction air, and the plurality of the projections are aligned with one another on the suction port end face. Doing so would increase the utility of the cleaner by providing additional tools to selectively attach to the suction hose, wherein the unused tools are stored in the holding tray. 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baer et al. (US PGPUB 20050155177) teaches a vacuum which appears to have a holder for additional tools (fig. 15)
Barnsley et al. (US PGPUB 20160249778) teaches a surface cleaning apparatus having a ball joint [0036]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723